UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6009


JOHN DANIEL O’NEILL, a/k/a John Daniel O’Neil,

                Petitioner - Appellant,

          v.

DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:10-cv-00157-JRS)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Daniel O’Neill, Appellant Pro Se. Erin M. Kulpa, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    Daniel    O’Neill       seeks      to   appeal       the   district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition    and    its    subsequent       order      denying     his     motions    for

reconsideration.         The orders are not appealable unless a circuit

justice    or    judge   issues   a   certificate        of   appealability.          28

U.S.C. § 2253(c)(1)(A) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating        that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El    v.   Cockrell,        537   U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.          We have independently reviewed the record

and conclude that O’Neill has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials


                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3